Exhibit 10.2 to 2010 10-K

SEVERANCE AGREEMENT AND RELEASE OF ALL CLAIMS

This Severance Agreement and Release of all Claims (the “Agreement”) is made and
entered into by and between Convergys Corporation for itself and on behalf of
its subsidiaries and related entities (collectively referred to as “CONVERGYS”)
and Clark D. Handy (“EMPLOYEE”).

WHEREAS, effective November 2, 2010 (the “Termination Date”), EMPLOYEE will
cease to be employed by CONVERGYS; and

WHEREAS, the parties desire to resolve all issues related to EMPLOYEE’s
employment and separation from employment with CONVERGYS;

NOW, THEREFORE, in consideration of the mutual promises in this Agreement the
parties agree and covenant as follows:

A. Termination of Employment.

 

  1. EMPLOYEE’s employment with CONVERGYS shall be terminated effective
November 2, 2010. EMPLOYEE and CONVERGYS have previously jointly announced his
plans to retire.

 

  2. CONVERGYS agrees to keep EMPLOYEE’s CONVERGYS work email address and voice
mail active through April 30, 2011 (or such earlier time as EMPLOYEE becomes
employed), to the extent of providing an outgoing message in response to those
who contact such accounts, as follows: “Clark Handy has elected early retirement
from Convergys Corporation as its Senior Vice President, Human Resources. You
may reach Mr. Handy by calling him at (513) 607-3957 or by email to
chandy702@aol.com. If you need to reach someone at Convergys, please contact his
administrative assistant at [to be supplied by Convergys].”

B. Separation Payment – Consideration. In exchange for the promises and releases
of EMPLOYEE, and in satisfaction of all obligations to EMPLOYEE under his
employment agreement dated December 31, 2008 (“Employment Agreement”), effective
immediately following the eighth day after execution of this Agreement by the
parties (unless it is revoked by EMPLOYEE as set forth below), CONVERGYS agrees
as follows:

 

  1. On the eighth day after execution of this Agreement by EMPLOYEE (unless it
is revoked by EMPLOYEE as set forth below), CONVERGYS shall pay EMPLOYEE the sum
of $50,000.00 (less required withholdings) for EMPLOYEE’s use for tax
preparation and other services;

 

  2. CONVERGYS shall pay EMPLOYEE , on January 15, 2011, the sum of $1,290,000
(less required withholdings), which EMPLOYEE acknowledges and agrees satisfies,
and exceeds the value of, all obligations to him under the Employment Agreement
and any benefit plan

Confidential and Proprietary

YOU ARE ADVISED TO CONSULT WITH AN ATTORNEY

BEFORE SIGNING THIS DOCUMENT.



--------------------------------------------------------------------------------

 

or policy of CONVERGYS, including but not limited to the Severance Pay plan,
grants of restricted stock, Time-Based Restricted Stock Unit Awards (“TRSUs”),
Performance-Based Restricted Stock Unit Awards (“PRSUs”), any other retention or
grants, the Convergys Supplemental Executive Retirement Plan (as referenced in
paragraph 9 of the Employment Agreement, the “SERP”), performance cash awards,
and all other compensation and employee benefit plans, policies, or arrangements
(all without admitting that EMPLOYEE is eligible for or entitled to any such
benefits). In this regard, the parties specifically agree and acknowledge that
EMPLOYEE is not entitled to any amounts under and has no vested benefits in the
SERP. Notwithstanding the foregoing, the parties agree and acknowledge that the
amounts being paid pursuant to this Agreement specifically exclude EMPLOYEE’s
vested benefits, if any, in the Convergys Corporation Pension Plan, the
Convergys Corporation Excess Plan, and the Convergys Corporation Retirement and
Savings Plan (referred to herein as “Vested Benefits”) and agree that EMPLOYEE’s
Vested Benefits under such plans shall be paid out to him pursuant to the terms
of such plans.

The payments provided in subsections B.1 and B.2 are intended to be exempt from
the provisions of Section 409A of the Internal Revenue Code of 1986, as amended,
as short term deferrals. As such, based on the parties mutual good faith belief
that the payments provided in subsections B.1 and B.2 do not constitute deferred
compensation, CONVERGYS shall treat the payments provided in subsections B.1 and
B.2 as being exempt from Code Section 409A for all applicable tax reporting
obligations. The parties agree and understand that, in doing so, Convergys does
not promise or warrant any tax treatment of any compensation hereunder.

All issues related to non-vested benefits and amounts owed to EMPLOYEE under the
Employment Agreement and any compensation or benefit plan, policy, or
arrangement of CONVERGYS, specifically including but not limited to Severance
Pay plan, grants of restricted stock, TRSU retention or other grant, SERP,
PRSUs, performance cash awards, and all other benefits (all without admitting
that EMPLOYEE is eligible for or entitled to any such benefits) are resolved
through this Agreement, and EMPLOYEE agrees that the amounts and benefits
payable to him under this Agreement fully satisfy and exceed the obligations of
CONVERGYS to him under the Employment Agreement and any benefit plan or policy
of CONVERGYS except any Vested Benefits. The parties acknowledge that certain of
the benefits to which EMPLOYEE may be entitled, or would be entitled if
employment continued under the Employment Agreement, could increase (or
decrease) in value, and agree that the payments set forth above resolve all such
issues.

C. Release and Affirmations. In consideration of the promises and agreements of
CONVERGYS set forth above, EMPLOYEE, on behalf of himself and his heirs and
estate, release CONVERGYS, and each of their directors, employees, agents,
representatives, successors, and assigns from any and all claims, liabilities,
promises, agreements, and lawsuits (including claims for attorneys’ fees, costs,
back pay, front pay, benefits, and punitive and compensatory damages) of any
nature, including those:

1. asserting liability and/or claims under CONVERGYS policies, benefit plans, or
compensation arrangements (including any tax liability or penalties associated
with any payments received under this Agreement), or

 

Confidential and Proprietary

2



--------------------------------------------------------------------------------

2. arising from or related to EMPLOYEE’s employment with CONVERGYS or EMPLOYEE’s
separation from employment, including any and all claims of race, color, sex,
national origin, ancestry, religion, disability, age or other discrimination,
harassment, or retaliation under the Ohio Civil Rights Act, Section 4112 (and
sections following), the Ohio Whistleblower’s Act, Section 4113.52 (and sections
following), the Ohio Workers’ Compensation Retaliation Law, Section 4123.90, any
similar or related statutes of Ohio or any other state or district, Title VII of
the Civil Rights Act of 1964, 42 USC Section 2000e (and sections following), the
Employee Retirement Income Security Act, 29 USC Section 1001 (and sections
following), the Reconstruction Era Civil Rights Act, 42 USC Section 1981 (and
sections following), the Age Discrimination in Employment Act (“ADEA”), 29 USC
Section 621 (and sections following), the Americans with Disabilities Act, 42
USC Section 12101 (and sections following), the Family and Medical Leave Act, 29
USC Section 2601 (and sections following), the Worker Adjustment and Retraining
Notification Act, 29 USC Section 2100 (and sections following), the
Sarbanes-Oxley Act, 15 USC Section 7201 (and sections following), the
Occupational Safety and Health Act, 29 USC Section 651 (and sections following),
and the amendments to such laws, as well as any related statute of any state or
district, or

3. based on a theory of breach of contract, promissory estoppel, wrongful
termination, personal injury, defamation, loss of consortium, distress,
humiliation, loss of standing and prestige, public policy, or any other tort,

whether such claims are known or unknown, which EMPLOYEE now has or claims to
have against CONVERGYS for circumstances arising out of or connected with
EMPLOYEE’s employment with CONVERGYS, EMPLOYEE’s separation, or any other event
or circumstance occurring prior to the revocation date for this Agreement, and
also including any claims that may depend upon the identity (whether known or
unknown to EMPLOYEE) of CONVERGYS’ selection of anyone to perform some or all of
the duties formerly performed by EMPLOYEE. EMPLOYEE further releases the
stockholders of CONVERGYS from any and all claims, liabilities, promises,
agreements, and lawsuits (including claims for attorneys’ fees, costs, back pay,
front pay, benefits, and punitive and compensatory damages) relating to his
employment with or separation from CONVERGYS, Notwithstanding the foregoing, the
parties agree and acknowledge that this release excludes and EMPLOYEE hereby
reserves all rights and claims, if any, that he might otherwise have (a) for
indemnification and/or insurance coverage for actions taken by him as an officer
of CONVERGYS, (b) related to the Vested Benefits, and (c) as a stockholder of
CONVERGYS for any event or circumstance occurring after the revocation date for
this Agreement.

EMPLOYEE acknowledges and agrees that his retirement and this Agreement is not
part of “an exit incentive or other employment termination program offered to a
group or class of employees” (as that phrase is used in the Older Worker Benefit
Protection Act), but is rather an event contemplated by the Employment Agreement
Nevertheless, EMPLOYEE has been provided with information concerning the
employees eligible and not eligible for severance payments in connection with
the relevant separations from employment.

EMPLOYEE agrees to immediately withdraw any lawsuit EMPLOYEE may have already
filed against CONVERGYS, and agrees not to file any lawsuit against CONVERGYS in
the future

 

Confidential and Proprietary

3



--------------------------------------------------------------------------------

with respect to any claim released under this Agreement. EMPLOYEE waives any
right to re-employment with CONVERGYS, and agrees that CONVERGYS may reject any
application EMPLOYEE makes for re-employment without any liability.

EMPLOYEE affirms that EMPLOYEE has been paid and/or has received all leave (paid
or unpaid), compensation, wages, bonuses, commissions, and/or benefits to which
EMPLOYEE may be entitled, and that no other leave (paid or unpaid),
compensation, wages, bonuses, commissions and/or benefits are due to EMPLOYEE,
except as provided in this Agreement and any Vested Benefits. EMPLOYEE further
affirms that EMPLOYEE has no known workplace injuries or occupational diseases
and has been provided and/or has not been denied any leave requested under the
Family and Medical Leave Act.

CONVERGYS affirms that, as of the date of this Agreement, CONVERGYS knows of no
conduct by EMPLOYEE which would constitute “cause” for discharge (as defined in
the Employment Agreement) and no violation of EMPLOYEE’s Non-Disclosure and
Non-Competition Agreement.

D. Confidentiality.

1. EMPLOYEE acknowledges that in the course of employment with CONVERGYS,
EMPLOYEE has been entrusted with or obtained access to information proprietary
to CONVERGYS with respect to the following (the “Information”): the organization
and the management of CONVERGYS; the names, addresses, buying habits and other
special information regarding past, present, and potential customers, employees,
and suppliers of CONVERGYS; customer and supplier contracts and transactions or
price lists of CONVERGYS and suppliers; products, services, programs, and
processes sold, licensed, or developed by CONVERGYS; technical data, plans, and
specifications, present and/or future development projects of CONVERGYS;
financial and/or marketing data respecting the conduct of the present or future
phases of business of CONVERGYS; computer programs, systems, and/or software;
ideas, inventions, trademarks, business information, know-how, processes,
improvements, designs, redesigns, discoveries, and developments of CONVERGYS;
customer requirements; requests for proposals; responses to requests for
proposals; CONVERGYS sales and marketing materials and other information
considered confidential by CONVERGYS, or customers or suppliers of CONVERGYS.

2. EMPLOYEE agrees to continue to retain the Information in absolute confidence
and not to disclose the Information to any person or organization except persons
within CONVERGYS who have a need to know. EMPLOYEE agrees that if, despite the
representation set forth below in section E. that EMPLOYEE has returned all
CONVERGYS property, EMPLOYEE discovers that EMPLOYEE has retained any
Information in tangible form, including any copies, EMPLOYEE will inform
CONVERGYS and return such Information.

3. In consideration of the amounts to be paid EMPLOYEE pursuant to section B.
above, EMPLOYEE agrees that it is reasonable and necessary for the protection of
the goodwill and business of CONVERGYS that EMPLOYEE make the covenants
contained in this

 

Confidential and Proprietary

4



--------------------------------------------------------------------------------

section D. and that CONVERGYS will suffer irreparable injury if EMPLOYEE engages
in conduct prohibited by this section D. EMPLOYEE represents that EMPLOYEE has
thoroughly reviewed the terms of these covenants and acknowledges that unless
specifically noted, this Agreement does not supersede or extinguish EMPLOYEE’s
preexisting confidentiality and other obligations to CONVERGYS.

4. EMPLOYEE expressly acknowledges that any breach or violation of any of the
covenants made by EMPLOYEE in this section D. will cause immediate and
irreparable injury to CONVERGYS, and that in the event of a breach or threatened
or intended breach of this Agreement by EMPLOYEE, CONVERGYS, in addition to all
other legal and equitable remedies available to it, will be entitled to
injunctions, both preliminary and temporary, and restraining orders, enjoining
and restraining such breach or threatened or intended breach.

E. Return of CONVERGYS Property. EMPLOYEE certifies that EMPLOYEE has delivered
to CONVERGYS or caused to be delivered to CONVERGYS the following:

1. all CONVERGYS equipment and property and all documents or other tangible
materials (whether originals, copies, or abstracts, and including, without
limitation, price lists, question guides, outstanding quotations, books,
records, manuals, files, sales literature, training materials, calling or
business cards, credit cards, customer lists or records, correspondence,
computer printout documents, contracts, orders, messages, phone and address
lists, memoranda, notes, work papers, agreements, drafts, invoices and receipts)
which in any way relate to CONVERGYS’ or its affiliates’ business and were
furnished to EMPLOYEE by CONVERGYS or its affiliates or were prepared, compiled,
used, or acquired by EMPLOYEE while employed by CONVERGYS, excluding personal
items paid for by EMPLOYEE and agreements between CONVERGYS and EMPLOYEE;

2. all keys, combinations, badges and access codes to the premises, facilities,
and equipment of CONVERGYS and/or its affiliates (including without limitation,
the offices, desks, furnished to EMPLOYEE by CONVERGYS or its affiliates. The
storage cabinets, safes, data processing systems, and communications equipment),
whether above reference includes any personal property, equipment, or documents
prepared, used, or acquired by EMPLOYEE with funds expended by CONVERGYS or its
affiliates while EMPLOYEE was employed by CONVERGYS, excluding personal items
paid for by EMPLOYEE; and

3. all monies owed by EMPLOYEE to CONVERGYS for whatever reason.

F. General.

1. This Agreement constitutes the entire agreement and understanding of the
parties regarding its subject matter and supersedes all prior agreements,
arrangements, and understandings with EMPLOYEE, except any Non-Disclosure and
Non-Competition Agreement signed by EMPLOYEE, which remains in full force and
effect. This Agreement may be amended or modified only by a writing signed by
the parties.

 

Confidential and Proprietary

5



--------------------------------------------------------------------------------

2. No waiver with respect to any provision of this Agreement will be effective
unless in writing. The waiver by either party of a breach of any provision of
this Agreement by the other will not operate or be construed as a waiver of any
other or subsequent breach.

3. The section headings contained in this Agreement are for reference purposes
only and will not in any way affect the meaning or interpretation of this
Agreement.

4. This Agreement will be binding upon and inure to the benefit of CONVERGYS,
its subsidiaries, affiliates, successors and assigns, and EMPLOYEE, EMPLOYEE’s
heirs and personal representatives.

5. EMPLOYEE agrees to keep confidential, and will not disclose or reveal, the
existence or the terms and conditions of this Agreement, except to EMPLOYEE’s
spouse, counsel, or tax consultant, on whose behalf EMPLOYEE also promises
confidentiality.

6. EMPLOYEE acknowledges that:

 

  (i) EMPLOYEE was given 45 days to consider this Agreement, that EMPLOYEE may
revoke this Agreement within (seven) 7 days after signing it by providing
CONVERGYS with notice of revocation, c/o Karen Bowman, General Counsel, 201 East
Fourth Street, Cincinnati, OH 45202, and that, in the event of such revocation,
CONVERGYS will have no obligations under this Agreement;

 

  (ii) EMPLOYEE has not been pressured, coerced, or otherwise forced to execute
this Agreement and EMPLOYEE is entering into this Agreement voluntarily;

 

  (iii) EMPLOYEE has not relied upon any statement or promise made by or on
behalf of CONVERGYS that is not contained in this Agreement;

 

  (iv) EMPLOYEE understands this Agreement;

 

  (v) EMPLOYEE understands and intends that this Agreement fully and completely
releases CONVERGYS from any claims EMPLOYEE may have;

 

  (vi) the consideration EMPLOYEE is to receive from CONVERGYS includes
consideration to which EMPLOYEE is not entitled without execution of this
Agreement, and;

 

  (vii) EMPLOYEE understands EMPLOYEE’s right, and has been advised, to discuss
this Agreement with EMPLOYEE’s private attorney.

7. Timing is of the essence for all payments provided for herein.

 

Confidential and Proprietary

6



--------------------------------------------------------------------------------

8. The laws of Ohio will govern this Agreement without giving effect to
conflicts of law provisions.

Convergys Corporation

 

By: /s/ Karen R. Bowman                   /s/ Clark D. Handy                    
  Clark D. Handy Date: November 10, 2010       Date: November 8, 2010      
Witness: /s/ Wijdan Vreisat                  

 

Confidential and Proprietary

7